Citation Nr: 0308840	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The Board remanded this case in August 
2000, and the case has since been returned to the Board.

At the time of the Board's August 2000 remand, the veteran's 
appeal also included the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
claim was subsequently granted in an October 2002 rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's skin disorder, diagnosed as chloracne, has 
been shown to be etiologically related to service.


CONCLUSION OF LAW

Chloracne was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an October 2002 
letter.  See 38 U.S.C.A. § 5103.  This letter, which includes 
a summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  For example, 
service connection is granted for chloracne or other acneform 
diseases consistent with chloracne if manifest to a 
compensable degree within one year following the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In this case, there is corroborative evidence showing that 
the veteran served in the Republic of Vietnam with the 11th 
Engineer Battalion of the 3rd Division of the United States 
Marine Corps during the Vietnam Era.  During service, in June 
1968, the veteran was treated for a heat rash affecting the 
chest and back and was instructed to apply powder.  His April 
1970 separation examination report, however, was negative for 
any skin rash problems.

An April 1983 VA treatment record contains the first notation 
of questionable chloracne.  In June 1983, the veteran was 
found to have papules and pustules on the back and chest.  An 
August 1983 VA treatment record contains a notation of his 
reported history of lesions since 1968.  In August 1996, the 
veteran reported a history of a rash on the chest and back 
that was consistent for 30 years, and Agent Orange exposure 
was also indicated.  At that time, there was evidence of 
raised flesh-colored areas on the chest and back.  

The veteran's February 1998 VA skin diseases examination 
revealed papular, whitish eruptions over the back, chest, and 
submental area of the face.  The examiner noted that the 
veteran's "record" indicated that this disorder was 
diagnosed as chloracne.

Following the Board's remand, the veteran underwent a VA skin 
diseases examination in April 2001.  Based on the examination 
findings and the photographs of the veteran's skin in the 
claims file, the examiner diagnosed chloracne and rendered 
the opinion that "it is likely as not that this veteran has 
a current skin condition disability due to herbicide exposure 
in service."  The rationale for this opinion was that skin 
conditions were among the most common health problems 
experienced by combat forces, and severe cases could last for 
many years after exposure.

Subsequently, in May 2002, the veteran was examined (at VA's 
request) by Fuad S. Farah, M.D., who determined that the 
veteran had a skin disability most consistent with 
cicatricial acne.  Dr. Farah further stated that the etiology 
of the veteran's acne was most probably related to herbicide 
exposure and, consequently, "should carry the designation of 
chloracne."  Additionally, Dr. Farah noted the existence of 
an apparently strong relationship between herbicide exposure 
and the development of the veteran's acne.

Despite the fact that the veteran was not specifically 
treated for chloracne within the year following his service 
in Vietnam, it is apparent from the April 2001 VA examination 
report and Dr. Farah's statement that his current skin 
disorder is properly diagnosed as chloracne and is 
etiologically related to service, including herbicide 
exposure therein.  The Board finds no compelling evidence of 
record that contradicts the findings from the two noted 
reports.  Accordingly, service connection is warranted for 
chloracne, and the claim is granted in full.  38 C.F.R. 
§ 3.303(d).


ORDER

Service connection for chloracne is granted.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

